Per Curiam.
This appeal consists of two separate cases that were consolidated for the purposes of trial and appeal. The defendants in the first case, Richard Hanna and Robert N. Talarico, appeal from the judgment compelling them specifically to perform the option agreement contained in a written lease and finding for the plaintiff on each of the defendants’ counterclaims. They appeal as plaintiffs in the second case from the judgment rendered for the defendant in that case, Texaco, Inc.
Much of the evidence was disputed, but it is axiomatic that this court cannot retry the facts or pass on the credibility of witnesses. State v. Speers, 17 Conn. App. 587, 592, 554 A.2d 769, cert. denied, 211 Conn. 808, 559 A.2d 1142, cert. denied, 493 U.S. 851, 110 S. Ct. 150, 107 L. Ed. 2d 108, cert. denied sub nom. George v. Connecticut, 493 U.S. 893, 110 S. Ct. 241, 107 L. Ed. 2d 192 (1989). The claims raised on appeal attack the court’s factual findings. The appellants have failed to demonstrate that the trial court’s findings were clearly erroneous or that its decision was otherwise erroneous in law. Practice Book § 4061; see U. S. Fidelity & Guaranty Co. v. K.J. Enterprises, Inc., 19 Conn. App. 806, 563 A.2d 1386, cert. denied, 212 Conn. 818, 565 A.2d 538 (1989), cert. denied, 493 U.S. 1088, 110 S. Ct. 1155, 107 L. Ed. 2d 1058 (1990).
The judgment is affirmed.